Title: To John Adams from Benjamin Franklin, 2 June 1782
From: Franklin, Benjamin
To: Adams, John



Passy June 2d. 1782
Sir

Since mine of May 8th I have not had any thing material to communicate to your Excellency. Mr Grenville indeed arriv’d just after I had dispatch’d that Letter, and I introduc’d him to M. De Vergennes; but as his Mission seem’d only a Repetition of that by Mr Oswald, the same Declarations of the King of Englands sincere Desire of Peace, and willingness to treat of a General Pacification with all the Powers at War, and to treat at Paris, which were answer’d by the same Declarations of the good Dispositions of this Court; and that it could not treat without the Concurrence of its Allies, I omitted writing till something should be produc’d from a kind of Agreement that Mr Vergennes would acquaint Spain and Holland with the Overture and that Mr. Grenville would write for full Powers to treat and make Propositions &ca, nothing of Importance being in the meantime to be transacted.
Mr. Grenville accordingly dispatch’d a Messenger for London, who return’d in about 12 Days. Mr. G. call’d on me after having been at Versailles and acquainted me that he had received the Power, and had left a Copy of it with M. de Vergennes, and that he was thereby authoris’d to treat with France and her Allies. The next time I went to Versailles, I desired to see that Copy, and was surprisd to find in it no mention of the Allies of France or any one of them; and on speaking with M. De Vergennes about it I found he begun to look upon the whole as a Piece of Artifice to amuse us and gain Time; since he had uniformly declar’d to every Agent who had appear’d here, viz: to Forth Oswald, and Grenville, that the King would not treat without the Concurrence of his Allies, and yet England had given a Power to treat with France only, which shew’d that she did not intend to treat at all, but meant to continue the War. I had not ’till Yesterday an Opportunity of talking with Mr. Grenville on the Subject, and expressing my Wonder, after what he told me, that there should be no mention made of our States in his Commission: He could not explain this to my Satisfaction; but said he believ’d the Omission was occasioned by their Copying an old Commission given to Mr. Stanly at the last Treaty of Peace, for that he was sure the Intention was that he should treat with us, his Instructions being fully to that purpose. I acquainted him that I thought a special Commission was necessary, without which we could not conceive him authoris’d and therefore could not treat with him. I imagine that there is a Reluctance in their King to take this first Step, as the giving such a Commission would itself be a kind of Acknowledgment of our Independence; their late Success against Count de Grasse may also have given them Hopes that by Delay and more Successes they may make that Acknoledgment and a Peace less necessary.
Mr. Grenville has written to his Court for farther Instructions. We shall see what the Return of his Courier will produce. If full Power to treat with each of the Powers at War against England does not appear, I imagine the Negociation will be broken off. Mr. G. in his Conversations with me insists much on our being under no Engagements not to make Peace without Holland. I have answer’d him that I know not but you may have enter’d into some, and that if there should be none, a general Pacification made at the same time, would be best for us all, and that I believ’d neither Holland nor we could be prevail’d on to abandon our Friends. What happens farther shall be immediately communicated. Be pleased to present my Respects to Mr Lawrens to whom I wrote some Days since. Mr Jay I suppose is on his Way hither.
With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant

B Franklin

